Title: To Benjamin Franklin from Patrick Clear (or Cleary), 1 August 1778
From: Clear, Patrick
To: Franklin, Benjamin


Most Excellent Sir
Lisbon the 1st August 1778
Emboldened by your Excellencies universal character both in public and particular station, I presume to address myself to your Excellency, and implore your Excellencies protection in the present affair. I have had a Brother by name Timothy Clear, or Cleary, who resided a long time in Newbern North Carolina in America, where he was married to a woman of the Campbells: he and she died some time in September, One Thousand Seven Hundred and Seventy Five, possessed of a tolerable good fortune, he died without making a Will; but she who survived him four days, made her Testament, bequeathing to her Nephew what belonged to her, the rest for the Heirs of her deceased husband Timothy Clear, or Cleary. One of the Executors by name David Baron, wrote to Ireland to the Heirs of said Timothy, by name are, Patrick, Simon, Esther, Margaret, and Mary, Clear or Cleary, all which are duely and legally authenticated before the Lord Mayor of Dublin; and the aforesaid Coheirs gave me their Brother, a full power and commission to act in the affair, as shou’d seem to me most adviseable. I for the execution of said Commission, determin’d to go to Spain, and from thence to America; but on the way fell sick in Lisbon, and was thereby prevented to continue my journey, having been lately inform’d that there was an act passed by the Provincial Congress of North Carolina, whereby the Lands and effects of all those who were absent, and did not appear, or put in their Claim, before the expiration of October of this present Year, wou’d be confiscated; and I was also told that our being Roman Catholicks, and my being a Clergy-Man of the Roman Catholick Church, rendered me incapable of enjoying what our Brother acquir’d by fair dailing and unblemished character. My Author for this is one Owen, from North Carolina, who has been outlawed there; in consequence of which, I appeal to your Excellency, not doubting but the justness of the cause will meet with your Excellencies protection, who is Pater Patriae, Restorer of freedom and liberty. I was offer’d several Letters for the first Nobility of Paris to entercede with your Excellency on this affair, but thought them unnecessary as uprightness, and integrity, are the distinguishing characteristicks of your Excellency; I remain Your Excellencies most faithful and Most Humble Servant
Patrick Clear OR Cleary

P.S. If your Excellency shou’d be pleas’d to answer this Epistle, vouchsafe to order it to be directed to me at the Irish College of Lisbon.

 
Addressed: To / His Excellency B. Frankland / Embassadour Plenipotenty. / from the United States of / America / Paris
Notations in different hands: Patrick Clear or Cleary Lisbon 1. Aout 1778 / Patrick Clear or Cleary
